Rao, Chief Judge:
The instant protest relates to certain imported art calendars which were classified by the then collector of customs as manufactures wholly or in chief value of paper not specially provided for, within the provisions of paragraph 1413 of the Tariff Act of 1930, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade, 84 Treas. Dec. 403, T.D. 52373, supplemented by Presidential Proclamation, 85 Treas. Dec. 116, T.D. 52462, and, accordingly, assessed with duty at the rate of 17% per centum ad valorem.
Plaintiff contends that said merchandise is dutiable at only 2% cents per pound and 10 per centum ad valorem, as printed matter, not specially provided for, wholly or in chief value of any paper provided for in paragraph 1405 of said act pursuant to the provisions of said paragraph 1405, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JWD by Examiner J. W. Dunn on the invoice covered by the protest enumerated above, and assessed with duty at 17% per centum under the provisions of paragraph 1413, Tariff Act of 1930, as modified, consist of “Art Calendars,” produced by a letter press process, mounted on a paperboard base which is partly covered with paper covered with flock. That said merchandise is in fact in chief value of coated paper.
That it is claimed that said merchandise is properly dutiable within paragraph 1405 of said Act as other articles, not specially provided for, wholly or in chief value of any paper provided for in said paragraph 1405 at the rate of 2% cents per pound plus 10 per centum ad valorem.
*205That the protest be deemed submitted on. this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed facts, we hold the merchandise here in question, identified by the invoice items marked and checked as aforesaid, to be dutiable at the rate of 2y2 cents per pound and 10 per centum ad valorem, as printed matter, not specially provided for, wholly or in chief value of any paper provided for in said paragraph 1405, pursuant to the provisions of said paragraph 1405, as modified by said Torquay protocol. To the extent indicated, the specified claim in the instant protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.